Freeland v Erie County (2020 NY Slip Op 05435)





Freeland v Erie County


2020 NY Slip Op 05435


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND BANNISTER, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (64/20) CA 19-00438.

[*1]GLENN FREELAND AND SUSAN FREELAND, AS ADMINISTRATORS OF THE ESTATE OF TREVELL WALKER, DECEASED, PLAINTIFFS-APPELLANTS, 
vERIE COUNTY, TIMOTHY B. HOWARD, ERIE COUNTY SHERIFF AND MARK WIPPERMAN, ERIE COUNTY UNDERSHERIFF, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.